Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Claims 1 – 10 are pending in this application. Claim 1 is independent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 5 are rejected under 35 U.S.C. 103 as being unpatentable over Mehta, Anil (US-20170330447-A1, hereinafter simply referred to as Mehta) in view of LEE, Bongki (US-20190392858-A1, hereinafter simply referred to as Lee).

Regarding independent claim 1, Mehta teaches:
A voice prompting method of safety warning (See at least Mehta, ¶ [Abstract, 0122], FIGS. 3 – 9, "…methods for sending emergency alerts…", "…the indication of emergency alert being an interactive voice response (IVR) message…"), comprising steps of: (a) providing a wearable electronic device (See at least Mehta, ¶ [0003, 0122], FIGS. 3 – 9, "…Present day wearable devices (e.g., the Apple Watch.RTM.)…", "…the indication of emergency alert being an interactive voice response (IVR) message…"); (b) obtaining an image and performing an image processing on the image (See at least Mehta, ¶ [0003, 0005, 0122], FIGS. 3 – 9, "…Present day wearable devices (e.g., the Apple Watch.RTM.)…", "…In even embodiments, the plurality of data types is one or more of: image, video…", "…the indication of emergency alert being an interactive voice response (IVR) message…"); (d) classifying and judging danger levels of the objects to generate a judgment result (See at least Mehta, ¶ [0003, 0005, 0122], FIGS. 3 – 9, "…Present day wearable devices (e.g., the Apple Watch.RTM.)…", "…In even embodiments, the plurality of data types is one or more of: image, video…the sensor readings indicate an emergency situation when a sensor reading falls outside of an alarm threshold, said threshold defined by a range of values…the sensor readings indicate an emergency situation when a moving average of the sensor readings falls outside of an alarm threshold for a minimum period of time…", "…the indication of emergency alert being an interactive voice response (IVR) message…"); (e) generating a safety warning message corresponding to each of the objects presently having the danger level higher than a specific danger level according to the judgment result (See at least Mehta, ¶ [0003, 0005, 0122], FIGS. 3 – 9, "…Present day wearable devices (e.g., the Apple Watch.RTM.)…", "…the communication device comprises an indirect communication link module receiving an alert…and delivering the alert to the emergency management system, wherein the alert is transmitted as a digital signal…In even embodiments, the plurality of data types is one or more of: image, video…the sensor readings indicate an emergency situation when a sensor reading falls outside of an alarm threshold, said threshold defined by a range of values…the sensor readings indicate an emergency situation when a moving average of the sensor readings falls outside of an alarm threshold for a minimum period of time…", "…the indication of emergency alert being an interactive voice response (IVR) message…").
Mehta teaches all the subject matters of the claimed inventive concept as expressed in the rejections above.
But, Mehta does not expressly disclose the concept of (c) detecting and identifying a plurality of objects in the image; and (f) transforming the safety warning message into a voice form and prompting with the voice form of the safety warning message.
Nevertheless, Lee teaches the concept of detecting and identifying a plurality of objects in the image (See at least Lee, ¶ [0303], FIGS. 3, 11 – 13, 15 – 17, "…the processor 170 performs image processing on the entire area of the captured image 1500 to detect a plurality of persons 1501, 1507, 1508, 1509, 1511, and 1512 among the plurality of objects 1510 (1501, 1502, 1503, 1504, 1505, 1506, 1507, 1508, 1509, 1511, and 1512) present in the entire area…"); and (f) transforming the safety warning message into a voice form and prompting with the voice form of the safety warning message (See at least Lee, ¶ [0188, 0303], FIGS. 3, 11 – 13, 15 – 17, "…The speech synthesis engine may be configured to convert the input text into high quality natural speech in an efficient manner…", "…the processor 170 performs image processing on the entire area of the captured image 1500 to detect a plurality of persons 1501, 1507, 1508, 1509, 1511, and 1512 among the plurality of objects 1510 (1501, 1502, 1503, 1504, 1505, 1506, 1507, 1508, 1509, 1511, and 1512) present in the entire area…").
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of detecting and identifying a plurality of objects in the image; and transforming the safety warning message into a voice form and prompting with the voice form of the safety warning message as disclosed in the device of Lee to modify the known and similar device of Mehta for the 

Regarding dependent claim 2, Mehta modified by Lee above teaches:
wherein the step (b) comprises steps of: (b 1) enabling an image capture module to obtain the image (See at least Mehta, ¶ [0003, 0005, 0066, 0122], FIGS. 3 – 9, "…Present day wearable devices (e.g., the Apple Watch.RTM.)…", "…the communication device comprises an indirect communication link module receiving an alert…and delivering the alert to the emergency management system, wherein the alert is transmitted as a digital signal…In even embodiments, the plurality of data types is one or more of: image, video…the sensor readings indicate an emergency situation when a sensor reading falls outside of an alarm threshold, said threshold defined by a range of values…the sensor readings indicate an emergency situation when a moving average of the sensor readings falls outside of an alarm threshold for a minimum period of time…", "…the wearable device 102 may include a camera 1611…", "…the indication of emergency alert being an interactive voice response (IVR) message…" Also, see at least Lee, ¶ [0019, 0188, 0239, 0303], FIGS. 3, 11 – 13, 15 – 17); and (b2) performing the image processing on the image with an image processing unit (See at least Mehta, ¶ [0003, 0005, 0066, 0122], FIGS. 3 – 9, "…Present day wearable devices (e.g., the Apple Watch.RTM.)…", "…the communication device comprises an indirect communication link module receiving an alert…and delivering the alert to the emergency management system, wherein the alert is transmitted as a digital signal…In even embodiments, the plurality of data types is one or more of: image, video…the sensor readings indicate an emergency situation when a sensor reading falls outside of an alarm threshold, said threshold defined by a range of values…the sensor readings indicate an emergency situation when a moving average of the sensor readings falls outside of an alarm threshold for a minimum period of time…", "…the wearable device 102 may include a camera 1611…", "…the indication of emergency alert being an interactive voice response (IVR) message…" Also, see at least Lee, ¶ [0019, 0188, 0239, 0303], FIGS. 3, 11 – 13, 15 – 17).

Regarding dependent claim 3, Mehta modified by Lee above teaches:
wherein the step ( c) comprises steps of: (cl) performing an object detection on the image (See at least Mehta, ¶ [0003, 0005, 0066, 0122], FIGS. 3 – 9, "…Present day wearable devices (e.g., the Apple Watch.RTM.)…", "…the communication device comprises an indirect communication link module receiving an alert…and delivering the alert to the emergency management system, wherein the alert is transmitted as a digital signal…In even embodiments, the plurality of data types is one or more of: image, video…the sensor readings indicate an emergency situation when a sensor reading falls outside of an alarm threshold, said threshold defined by a range of values…the sensor readings indicate an emergency situation when a moving average of the sensor readings falls outside of an alarm threshold for a minimum period of time…", "…the wearable device 102 may include a camera 1611…", "…the indication of emergency alert being an interactive voice response (IVR) message…" Also, see at least Lee, ¶ [0019, 0188, 0239, 0303], FIGS. 3, 11 – 13, 15 – 17); (e.g., deep learning techniques such as deep neural networks (DNN), convolutional deep neural networks(CNN), recurrent neural networks (RNN), and a deep Q-network as disclosed in Lee) to identify the objects (See at least Mehta, ¶ [0003, 0005, 0066, 0122], FIGS. 3 – 9, "…Present day wearable devices (e.g., the Apple Watch.RTM.)…", "…the communication device comprises an indirect communication link module receiving an alert…and delivering the alert to the emergency management system, wherein the alert is transmitted as a digital signal…In even embodiments, the plurality of data types is one or more of: image, video…the sensor readings indicate an emergency situation when a sensor reading falls outside of an alarm threshold, said threshold defined by a range of values…the sensor readings indicate an emergency situation when a moving average of the sensor readings falls outside of an alarm threshold for a minimum period of time…", "…the wearable device 102 may include a camera 1611…", "…the indication of emergency alert being an interactive voice response (IVR) message…" Also, see at least Lee, ¶ [0019, 0146, 0188, 0239, 0303], FIGS. 3, 11 – 13, 15 – 17).

Regarding dependent claim 4, Mehta modified by Lee above teaches:
a step, between the step (c) and the step (d), of: (g) obtaining a speed of a user of the wearable electronic device and speeds of the objects (e..g, objects 400 in FIG. 4 of Mehta) according to the image (See at least Mehta, ¶ [0003, 0005, 0030, 0066, 0122], FIGS. 3 – 9, "…Present day wearable devices (e.g., the Apple Watch.RTM.)…", "…the communication device comprises an indirect communication link module receiving an alert…and delivering the alert to the emergency management system, wherein the alert is transmitted as a digital signal…In even embodiments, the plurality of data types is one or more of: image, video…the sensor readings indicate an emergency situation when a sensor reading falls outside of an alarm threshold, said threshold defined by a range of values…the sensor readings indicate an emergency situation when a moving average of the sensor readings falls outside of an alarm threshold for a minimum period of time…", "…locational information of various persons, others and pets in the area may be of critical importance…mobile or wearable device(s) may provide information from an accelerometer, magnetometer, gyroscope, etc., about the speed and direction of the user…", "…the wearable device 102 may include a camera 1611…", "…the indication of emergency alert being an interactive voice response (IVR) message…" Also, see at least Lee, ¶ [0019, 0146, 0188, 0239, 0303], FIGS. 3, 11 – 13, 15 – 17).

Regarding dependent claim 5, Mehta modified by Lee above teaches:
wherein the step (g) comprises steps of: (gl) calculating and capturing a plurality of feature points of each frame of the image (See at least Mehta, ¶ [0003, 0005, 0030, 0066, 0122], FIGS. 3 – 9, "…Present day wearable devices (e.g., the Apple Watch.RTM.)…", "…the communication device comprises an indirect communication link module receiving an alert…and delivering the alert to the emergency management system, wherein the alert is transmitted as a digital signal…In even embodiments, the plurality of data types is one or more of: image, video…the sensor readings indicate an emergency situation when a sensor reading falls outside of an alarm threshold, said threshold defined by a range of values…the sensor readings indicate an emergency situation when a moving average of the sensor readings falls outside of an alarm threshold for a minimum period of time…", "…locational information of various persons, others and pets in the area may be of critical importance…mobile or wearable device(s) may provide information from an accelerometer, magnetometer, gyroscope, etc., about the speed and direction of the user…", "…the wearable device 102 may include a camera 1611…", "…the indication of emergency alert being an interactive voice response (IVR) message…" Also, see at least Lee, ¶ [0019, 0146, 0188, 0239, 0303], FIGS. 3, 11 – 13, 15 – 17); (g2) calculating a movement distance between the feature points (See at least Mehta, ¶ [0003, 0005, 0030, 0066, 0122], FIGS. 3 – 9, "…Present day wearable devices (e.g., the Apple Watch.RTM.)…", "…the communication device comprises an indirect communication link module receiving an alert…and delivering the alert to the emergency management system, wherein the alert is transmitted as a digital signal…In even embodiments, the plurality of data types is one or more of: image, video…the sensor readings indicate an emergency situation when a sensor reading falls outside of an alarm threshold, said threshold defined by a range of values…the sensor readings indicate an emergency situation when a moving average of the sensor readings falls outside of an alarm threshold for a minimum period of time…", "…locational information of various persons, others and pets in the area may be of critical importance…mobile or wearable device(s) may provide information from an accelerometer, magnetometer, gyroscope, etc., about the speed and direction of the user…", "…the wearable device 102 may include a camera 1611…", "…the indication of emergency alert being an interactive voice response (IVR) message…" Also, see at least Lee, ¶ [0010, 0019, 0146, 0188, 0239, 0303], FIGS. 3, 11 – 13, 15 – 17); and (g3) calculating with an inertial measurement unit, time and the movement distance to obtain the speed of the user and the speed of the objects (See at least Mehta, ¶ [0003, 0005, 0030, 0066, 0122], FIGS. 3 – 9, "…Present day wearable devices (e.g., the Apple Watch.RTM.)…", "…the communication device comprises an indirect communication link module receiving an alert…and delivering the alert to the emergency management system, wherein the alert is transmitted as a digital signal…In even embodiments, the plurality of data types is one or more of: image, video…the sensor readings indicate an emergency situation when a sensor reading falls outside of an alarm threshold, said threshold defined by a range of values…the sensor readings indicate an emergency situation when a moving average of the sensor readings falls outside of an alarm threshold for a minimum period of time…", "…locational information of various persons, others and pets in the area may be of critical importance…mobile or wearable device(s) may provide information from an accelerometer, magnetometer, gyroscope, etc., about the speed and direction of the user…", "…the wearable device 102 may include a camera 1611…", "…the indication of emergency alert being an interactive voice response (IVR) message…" Also, see at least Lee, ¶ [0019, 0146, 0152, 0188, 0239, 0303], FIGS. 3, 11 – 13, 15 – 17).


Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mehta, Anil (US-20170330447-A1, hereinafter simply referred to as Mehta) in view of LEE, Bongki (US-20190392858-A1, hereinafter simply referred to as Lee) and Sifuna, Arphaxade Wanjala (US-20200380839-A1, hereinafter simply referred to as Sifuna).

Regarding dependent claim 6, Mehta modified by Lee above does not expressly teach:
a step, after the step (g), of: (h) assisting the user to correct a walk route with a navigation system.
Nevertheless, Sifuna teaches the concept of assisting the user to correct a walk route with a navigation system (See at least Sifuna, ¶ [0049], "… System 100 generated instructions to Person X using voice (due that from the user profile database states that he is blind), the content says ["Please walk ten steps to your left, mind the steps there, and then take twenty steps to your right, you will find the exit door H. Smoke was detected so please do these steps crawling.  Remember, "Get low and Go!"]…").
.


























Allowable Subject Matter
Dependent claim 7 is objected to as being allowable – including all of the limitations of its base claim(s) and any intervening and/or dependent claims, if re-written in independent form. Claims 8 – 10 are also objected to as being allowable because of their dependencies to claim 7.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure: See the Notice of References Cited (PTO–892)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDOWU O OSIFADE whose telephone number is (571)272-0864. The Examiner can normally be reached on Monday-Friday 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Kim Vu can be reached on (571) 272 -3859. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IDOWU O OSIFADE/Primary Examiner, Art Unit 2666